Citation Nr: 1010077	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-26 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include sarcoidosis, claimed as due to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to May 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2009, the Veteran and his wife presented testimony 
at a Travel Board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is 
associated with the Veteran's claims file. After the hearing, 
the Veteran submitted additional evidence in support of his 
appeal, along with a waiver of his right to have the evidence 
initially considered by the RO.


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam 
during the period from September 1971 to April 1972; exposure 
to Agent Orange is accordingly presumed.

2.  Competent medical evidence establishes that the Veteran's 
pulmonary disorder is least as likely as not etiologically 
related to in-service Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder 
are met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for a pulmonary disorder.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Analysis

The Veteran contends that he is entitled to service 
connection for a pulmonary disorder, as he believes this 
condition arose out of his active duty service.  Moreover, as 
expressed in his October 2009 Board hearing testimony, he 
believes that being exposed to herbicides, specifically Agent 
Orange, could be the cause of this condition.

The Veteran's service records indicate that he served in 
Vietnam from September 1971 to April 1972, and received the 
Vietnam Service Medal, Vietnam Campaign Medal with device, 
and Combat Infantryman Badge.  Thus, the Veteran is presumed 
to have been exposed to herbicide agents.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, none of the medical evidence of 
record indicates that the Veteran has been diagnosed with any 
pulmonary or lung disorder subject to presumptive service 
connection on the basis of herbicide exposure.

Without the presumption, a claimant can establish service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

With respect to whether service connection is warranted on a 
direct basis, the Board notes that the Veteran's service 
treatment records are unavailable and there is no indication 
of a diagnosis of a pulmonary disorder until approximately 
2003.  Records from the Dallas Lung Consultants from 2003 
show a diagnosis of moderate obstructive airway disease in 
May 2003, with pulmonary CT scan results showing a 
noncalcified nodule.  In March 2004, acute bronchitis and 
restrictive changes on pulmonary function studies were 
reported.  These records also indicate of diagnosis of 
sarcoidosis in January 2005.

VA outpatient treatment records also note diagnoses of 
sarcoidosis and interstitial lung disease.  In October 2008, 
the Veteran was afforded a pulmonary consult.  The consulting 
examiner noted a long-standing history of interstitial lung 
disease, with the Veteran reporting a diagnosis around 2001.  
A continued diagnosis of interstitial lung disease of unknown 
etiology was assigned.

An August 2008 statement from a private physician, Dr. A., 
noted that the Veteran presented with progressive severe 
tissue damage of the lung, and indicated that the Veteran 
served as a soldier in defoliated areas for approximately 2 
years and developed severe chest pain, dyspnoea, sinusitis 
and bronchitis.  It was also noted that recurrent symptoms 
over a period of 10 years led to biopsies showing alveolar 
damage and moderate interstitial fibrosis.  Dr. A. opined 
that the histology findings and clinical course favor 
hypersensitivity reaction of the lungs and congestion of 
exogenous material probably related to exposure to 
herbicides.

A medical report from Dr. G. reveals that the Veteran's case 
had been reviewed by a physician at the Mayo Clinic, who 
concurred with his assessment of the Veteran's condition, 
including a diagnosis including hypersensitivity pneumonitis.  
The report also notes a history of Agent Orange exposure, and 
indicates that his condition is due to "inhaled organic 
antigen."  Another statement from Dr. M. at the Dallas Lung 
Consultants reveals that the Veteran was under his care for 
pulmonary fibrosis due to hypersensitivity pneumonitis proven 
on biopsy.  He also found that the Veteran's condition is 
more likely than not related to exposure to Agent Orange 
while serving in Vietnam.

In sum, the medical evidence of record establishes that the 
Veteran has been diagnosed with a variety of pulmonary 
disorders, including sarcoidosis, obstructive airway disease, 
interstitial lung disease, pulmonary fibrosis, and 
hypersensitivity pneumonitis.  Moreover, the Veteran is 
presumed to have been exposed to Agent Orange during service 
and numerous private opinions link his pulmonary condition to 
his in-service exposure to Agent Orange, stating that this 
condition is least as likely as not related to herbicide 
exposure.  In this case, the Board finds no reason not to 
accept the opinion of these examiners, as all have been shown 
to be physicians who have either treated or examined the 
Veteran's records, and they have provided opinions based on a 
review of the Veteran's medical history, supported with sound 
medical rationale.  There is no contrary medical opinion of 
record.

Accordingly, the Board concludes that service connection for 
a pulmonary disorder, attributed to the Veteran's exposure to 
Agent Orange, is in order.


ORDER

Entitlement to service connection for a pulmonary disorder is 
granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


